Citation Nr: 1741256	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-63 980	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file is now in the jurisdiction of the Seattle, Washington, RO.  

During the course of the Veteran's appeal, a TDIU was granted in a December 2016 rating decision.  As the Veteran has not appealed the effective dates assigned for this award, the matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In February 2015 and June 2015 the Veteran submitted requests for a waiver of indebtedness in response to a January 2015 VA letter from the St. Paul, Minnesota Debt Management Center (DMC) notifying him of an overpayment and the necessity to recoup the overpaid amount.  It is unclear from the record whether any action has been undertaken with regard to the Veteran's request and the matter is referred to the St. Paul DMC for any appropriate action needed.  


FINDING OF FACT

On August 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, in a statement received on August 29, 2017, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


